Title: To James Madison from Anne Cary Randolph Morris, 6 November 1816
From: Morris, Anne Cary Randolph
To: Madison, James



My dear Sir
Between Nov 6, 1816March 4, 1817

God will, no doubt, reward you for getting some of your Friends to see Mr. Randolph read the two enclosed letters.  Oh, Sir, in this alone can you serve the Injured innocent Babe of an afflicted widow her darling child whom Mr. Ogden has Swindled out of half his patrimony and tries to Rob him of his home also. Most respectfully your humble Servant

Ann C. Morris


P. S
Let some person write me a line, to say this is done, I pray you.  If Beverley Randolph is in Washington he will do it: If Jack Randolph will not read my letter and Mr. Shorts I will pay, for inserting both in the Intelligencer.

